DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 02/01/2021.
The amendments filed on 02/01/2021 have been entered. Applicant has added new claims 21-31, accordingly claims 2-13 and 15-31 are pending.
The previous rejection of the claims under 35 USC 112(a) and (b) have been withdrawn in light of applicant's amendments and remarks. However, applicant’s amendments introduce new issues of indefiniteness which are described in detail below. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because the arguments do not apply to any new references or any combination of the new references being used in the current rejection.
Examiner notes that although claim 11 was previously indicated as containing allowable subject matter, applicant has amended the claims and essentially removed the allowable subject matter from the claim. Claim 11 is presently rejection under 35 USC 103 in a detailed rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22 and 31are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the pulsed mode” which renders the claim indefinite. It is unclear whether this is referring to a single of the plurality of pulsed modes or all of them. For the present purposes of examination, the latter interpretation has been used. Further clarification is required.
Claim 22 recites the limitation “wherein the light source has a pulse duration is a percentage of a duty cycle of pulsed mode of the light source” which renders the claim indefinite. There appears to be a typographical error that makes the meaning of the claim unclear. For the present purposes of examination, the limitation has been interpreted as the pulse duration being a percentage of a duty cycle of a pulsed mode of the light source. Further clarification is required.
Claim 31 recites the limitation “optical camera” which renders the claim indefinite because it is unclear whether this is the same or different as the optical sensor previously recited in claim 11. For the present purposes of examination, they have been interpreted as being the same limitation. Further clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-10, 21-26, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolchev (US 6,336,904 B1, January 8, 2002, Applicant submitted prior art via the IDS) in view of Wilson et al. (US 2006/0036164, February 16, 2006, hereinafter “Wilson”) and Boutoussov (US 2006/0142745, June 29, 2006).
Regarding claim 2, Nikolchev discloses An active marker device configured to be implanted into a tissue prior to a procedure, for tracking a region of interest of a subject during the procedure (implantable illumination source Figs. 7, 9B and corresponding descriptions), the active marker device comprising: 
a light source that emits light (“light-emitting diode” col. 3, l. 45-55; also see col. 6, l. 44-52 ) wherein the active marker device when implanted interior in the subject (“method according to the present invention for localizing a target site in solid tissue comprises percutaneously introducing an illumination source, and detecting the emitted illumination transmitted through tissue to mark the target site therein.” col. 2, l. 62-66) is detectable by an optical sensor disposed exterior to the subject (“optical detection may be performed using an infrared or light detector and the position of the illumination source presented or analyzed electronically.” col. 3, l. 42-45; also see col. 3, l. 32-44); and 
(“signal detector” col. 6, l. 44-65; “the illumination source will be associated with a power source which is remotely switchable so that the marker can be initially implanted in a non-powered or switched-off state on order to conserve power and reduce the size required for the power source. Then, when it becomes necessary to locate the marker for any reason (e.g., if the biopsy indicates that a lesion is cancerous and needs to be removed), the surgeon can then ultrasonically or otherwise signal the implanted marker to initiate illumination to permit detection.” col. 4, l. 1-15),
wherein the switch is configured to operate the light source (“the illumination source will be associated with a power source which is remotely switchable so that the marker can be initially implanted in a non-powered or switched-off state on order to conserve power and reduce the size required for the power source. Then, when it becomes necessary to locate the marker for any reason (e.g., if the biopsy indicates that a lesion is cancerous and needs to be removed), the surgeon can then ultrasonically or otherwise signal the implanted marker to initiate illumination to permit detection.” col. 4, l. 1-15; col. 6, l. 44-65)
	Nikolchev fails to disclose operating the light in a pulsed mode.
However, Wilson teaches, in an analogous field of endeavor, a system comprising a catheter with a light source, such as an LED and an external detection device that detects transdermally projected light that is emitted by the light emitting means from within the patient to indicate the position of the catheter within the patient ([0018], [0019], [0022], [0031]).Wilson further teaches the light sources uses pulsed light ([0068]-[0072]; also see [0050]).
in a pulsed mode as taught by Wilson in order to both decrease the total light intensity needed and to facilitate detection of the flashing emitted light ([0069] of Wilson). 
	Nikolchev fails to disclose the switch being programmable and wherein the light source is configured for operation in a selectable one of a plurality of different pulsed modes and wherein the programmable switch is configured to operate the light source in the selected one of the plurality of different pulsed modes.
	However, Boutoussov teaches, in an analogous field of endeavor (medical pulsed light), a light source (“electromagnetic energy emitting device”[0011]; also see flashlamp 150, Fig. 2, re-produced below, and corresponding description) with a programmable switch (e.g. first switching transistor 120 and control device 165, Fig. 2 and corresponding description) wherein the light source is configured for operation in a selectable one of a plurality of different pulsed modes (“a plurality of presets [pulsed modes] (e.g., programmed settings for one or more of power, repetition rate, pulse duration, pulse energy, and settings for air and water as shown in Table 1) may be established. Although not shown in the table, an aspect of the present invention comprises the inclusion of pulse duration as one of the presets.” [0041]; Fig. 3 and corresponding description) and wherein the programmable switch is configured to operate the light source in the selected one of the plurality of different pulsed modes (“Control signals 155 and 160 from a control device 165 may be applied to terminals of transistors 120 and 140 in order to enable operation of the first pulse-forming network 101 or the second pulse-forming network 102. Enabling the first pulse-forming network 101 may generate relatively short electromagnetic energy pulses, and enabling the second pulse-forming network 102 may generate relatively long electromagnetic energy pulses according to a typical mode of operation of the illustrated embodiment.” [0031]; [0040], [0041], [0044]-[0046], [0054]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with the switch being programmable and wherein the light source is configured for operation in a selectable one of a plurality of different pulsed modes and wherein the programmable switch is configured to operate the light source in the selected one of the plurality of different pulsed modes as taught by Boutoussov in order to more efficiently and accurately adjust the operating conditions of a light source ([0044] of Boutoussov). 
Regarding claim 3, Nikolchev modified by Wilson and Boutoussov discloses the limitations of claim 2 as stated above, especially regarding the plurality of different pulsed modes. Nikolchev in combination with Wilson and Boutoussov further suggests a receiver configured to receive an activation signal for the light source, wherein the programmable switch is configured to switch the light source on in the selected one of the plurality of different pulsed modes when the receiver receives the activation signal (col. 4, l. 1-15, col. 6, l. 44-65). 
Regarding claims 4 and 5, Nikolchev modified by Wilson and Boutoussov discloses the limitations of claims 2-3 as stated above but fails to disclose comprising information about a property of the pulsed mode, wherein the property of the pulsed mode is a frequency and/or a pulse pattern; and wherein the frequency and/or pulse pattern are selected to distinguish emitted light flashes from the light source from surrounding light including light emitted by surgical task lights and ceiling lighting fixtures. However, Boutoussov further teaches,  comprising information about a property of the pulsed mode, wherein the property of the pulsed mode is a (“a plurality of presets [pulsed modes] (e.g., programmed settings for one or more of power, repetition rate, pulse duration, pulse energy, and settings for air and water as shown in Table 1) may be established. Although not shown in the table, an aspect of the present invention comprises the inclusion of pulse duration as one of the presets.” [0041]; Fig. 3 and corresponding description; examiner notes that the limitation “to distinguish emitted light flashes from the light source from surrounding light including light emitted by surgical task lights and ceiling lighting fixtures” is merely a recitation of intended use and does not result in a structural difference between the claimed invention and the prior art).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with comprising information about a property of the pulsed mode as taught by Boutoussov in order to more efficiently and accurately adjust the operating conditions of a light source ([0044] of Boutoussov). 
Regarding claim 6, Nikolchev further suggests wherein the receiver is configured to receive a triggering signal triggering the generation of pulses by the light source; and wherein the programmable switch is configured to turn the light source on, only when the triggering signal is received by the receiver (col. 4, l. 1-15, col. 6, l. 44-65). 
Regarding claim 7, Nikolchev further discloses an energy source adapted to supply the light source with electrical energy (power source col. 4, l. 1-15; also see col. 3, l. 45-55).
(“The cannula or needle will be used to inject the capsule under fluoroscopic observation at the target site. The capsule will remain at the target site after the needle or cannula is withdrawn.” col. 3, l. 45-56).
Regarding claim 10, Nikolchev further discloses wherein the active marker device comprises a capsule into which the light source and the programmable switch are encapsulated (Figs. 7, 9B and corresponding descriptions, col. 3, l. 45-56, col. 4, l. 1-15, col. 6, l. 44-65).
Regarding claim 21, Nikolchev modified by Wilson and Boutoussov discloses the limitations of claim 2 as stated above and Boutoussov further teaches, as best understood in light of the 35 USC 112(b) rejection stated above, wherein in the pulsed mode, the light source operates at one or more frequencies (“each preset can store a pulse duration (e.g., a long-pulse mode having pulse durations selectable or variable from about 650 to about 1000 .mu.s or a short-pulse mode having a pulse duration of about 140 .mu.s), such as a currently-active pulse duration, as a parameter and further can store one or more additional parameters from a group including power in watts (W), pulse repetition rate in hertz (Hz), energy per pulse in millijoules (mJ), water setting (%) and air setting (%).” [0041]; also see “frequency” [0005]-[0006]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with wherein in the pulsed mode, the light source operates at one or more frequencies as taught by Boutoussov in order to more efficiently and accurately adjust the operating conditions of a light source ([0044] of Boutoussov). 
Regarding claim 22, Nikolchev modified by Wilson and Boutoussov discloses the limitations of claim 2 as stated above and Wilson further teaches, as best understood in light of (“Using 1 millisecond pulses with a frequency of 100 Hz, there are 100 pulses per second (10% duty cycle). If the light source is 100 mW, the duty cycle of 10% gives an average power of only 10 mW in consideration of regulatory purposes, whereas the photodetectors `view` the signal from a 100 mW source. The pulse frequency can, therefore, vary widely, depending on the light source/photodetector used. This can range from LIght Detection And Ranging (LIDAR) frequencies (MHz) ranging as low as 1 Hz, although optimal frequencies may be in the 100 Hz and 10 kHz range. The pulse widths are adjusted to values that give preferred duty cycles of between 1% and 10%. Notably, a 1 microsecond pulse at 100 kHz equals a 10% duty cycle, whereas a 100 microsecond pulse at 100 Hz is a 1% duty cycle.” [0071]). Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with wherein the light source has a pulse duration is a percentage of a duty cycle of pulsed mode of the light source as taught by Wilson in order to both decrease the total light intensity needed and to facilitate detection of the flashing emitted light ([0069] of Wilson). 
Regarding claim 23, Nikolchev modified by Wilson and Boutoussov discloses the limitations of claim 2 as stated above and Wilson further teaches wherein the light has a unique frequency or pulse pattern (“It is well recognized in the art that a pulsed or flashing signal of known characteristics ( pulse width, frequency, time of pulsing, etc.) can be detected and measured much more accurately and against noisier backgrounds, as compared to continuous signals. Moreover, the photodetector and light source can be frequency and time locked. This allows the optical signal when the light is `off` to be subtracted from the signal when the light is `on` prior to amplification. This dynamic subtraction of the background suppresses contribution due to room lighting, since presumably the room or background light is the same whether the transmitted near-infrared light source is `on` or `off.` This substantially improves the recognition of signal over noise.” [0070]). Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with wherein the light has a unique frequency or pulse pattern as taught by Wilson in order to both decrease the total light intensity needed and to facilitate detection of the flashing emitted light ([0069] of Wilson). 
Regarding claim 24, Nikolchev modified by Wilson and Boutoussov discloses the limitations of claim 2 as stated above and Wilson further teaches wherein the active marker device is uniquely identifiable by its pulsed mode (“It is well recognized in the art that a pulsed or flashing signal of known characteristics ( pulse width, frequency, time of pulsing, etc.) can be detected and measured much more accurately and against noisier backgrounds, as compared to continuous signals. Moreover, the photodetector and light source can be frequency and time locked. This allows the optical signal when the light is `off` to be subtracted from the signal when the light is `on` prior to amplification. This dynamic subtraction of the background suppresses contribution due to room lighting, since presumably the room or background light is the same whether the transmitted near-infrared light source is `on` or `off.` This substantially improves the recognition of signal over noise.” [0070]). Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with wherein the active marker device is uniquely identifiable by its pulsed mode as taught by 
Regarding claim 25, Nikolchev modified by Wilson and Boutoussov discloses the limitations of claim 2 as stated above and Boutoussov further teaches wherein the programmable switch further comprise a timer (“The illustrated embodiment further comprises a user input panel 700. In some embodiments, the processor 605, the working memory 610 (e.g., random access memory (RAM)), the nonvolatile memory 615, the permanent memory 625, and other system elements, such as a clock (not shown), may be implemented on a single microcontroller chip as an application-specific integrated circuit (ASIC).” [0045]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with wherein the programmable switch further comprise a timer as taught by Boutoussov in order to more efficiently and accurately adjust the operating conditions of a light source ([0044] of Boutoussov).
Regarding claim 26, Nikolchev modified by Wilson and Boutoussov discloses the limitations of claim 2 as stated above and Nikolchev in combination with Wilson and Bououssov further suggests wherein the programmable switch further comprises a receiver configured to receive information regarding which of the plurality of different pulsed modes is to be selected (col. 4, l. 1-15, col. 6, l. 44-65).
Regarding claim 17, Nikolchev discloses an active marker system including an active marker configured to be implanted in a region of interest of a patient for tracking movement of the region of interest (implantable illumination source Figs. 7, 9B and corresponding descriptions), the active marker comprising: 
(capsule col. 3, l. 45-55); 
a light emitting diode (LED) disposed in the optically transparent capsule (light-emitting diode col. 3, l. 45-55) and configured to emit light with a wavelength between 600 nm and 1300 nm, wherein the emitted light passes through human tissue with low absorption to enhance visibility outside the patient (“The illumination source may be of any detectable type, usually being visible light or infrared radiation. Infrared radiation is particularly preferred since infrared radiation (preferably at a wavelength from 600 nm to 900 nm) will penetrate tissue” col. 3, l. 30-35); and 
a switch configured to drive the LED (“signal detector” col. 6, l. 44-65; “the illumination source will be associated with a power source which is remotely switchable so that the marker can be initially implanted in a non-powered or switched-off state on order to conserve power and reduce the size required for the power source. Then, when it becomes necessary to locate the marker for any reason (e.g., if the biopsy indicates that a lesion is cancerous and needs to be removed), the surgeon can then ultrasonically or otherwise signal the implanted marker to initiate illumination to permit detection.” col. 4, l. 1-15).
Nikolchev discloses the claimed invention as stated above except for the capsule being sized to fit inside a cannula of a 16 gauge or smaller insertion needle. It would have been an obvious matter of design choice for the capsule being sized to fit inside a cannula of a 16 gauge or smaller insertion needle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
pulsed mode. 
However, Wilson teaches, in an analogous field of endeavor, a system comprising a catheter with a light source, such as an LED and an external detection device that detects transdermally projected light that is emitted by the light emitting means from within the patient to indicate the position of the catheter within the patient ([0018], [0019], [0022], [0031]).Wilson further teaches the light sources uses pulsed light ([0068]-[0072]; also see [0050]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with driving the LED in a pulsed mode as taught by Wilson in order to both decrease the total light intensity needed and to facilitate detection of the flashing emitted light ([0069] of Wilson). 
Nikolchev modified by Wilson fails to disclose pulsing the LED with a selectable frequency or pulse pattern.
However, Boutousso teaches, in an analogous field of endeavor (medical pulsed light) pulsing a light source (“electromagnetic energy emitting device” [0011]; also see flashlamp 150, Fig. 2, re-produced below, and corresponding description) with a selectable frequency or pulse pattern (“a plurality of presets (e.g., programmed settings for one or more of power, repetition rate, pulse duration, pulse energy, and settings for air and water as shown in Table 1) may be established. Although not shown in the table, an aspect of the present invention comprises the inclusion of pulse duration as one of the presets.” [0041]; Fig. 3 and corresponding description; (“each preset can store a pulse duration (e.g., a long-pulse mode having pulse durations selectable or variable from about 650 to about 1000 .mu.s or a short-pulse mode having a pulse duration of about 140 .mu.s), such as a currently-active pulse duration, as a parameter and further can store one or more additional parameters from a group including power in watts (W), pulse repetition rate in hertz (Hz), energy per pulse in millijoules (mJ), water setting (%) and air setting (%).” [0041]; also see “frequency” [0005]-[0006])).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nikolchev in view of Wilson and Boutoussov as applied to claims 2 and 7 above and further in view of Iwaisako (US 2011/0046438, February 24, 2011).
Regarding claim 8, Nikolchev modified by Wilson and Boutoussov discloses the limitations of claim 7 as stated above but fails to disclose wherein the energy source comprises an LC circuit configured for a wireless power supply of the energy source.
However, Iwaisako teaches (Figs. 1-11 and corresponding descriptions), in an analogous field of endeavor, a wireless power feeding system which wirelessly supplies electric power from outside of a body to an in-vivo device such as a capsule endoscope ([0003]; also see [0013]). The capsule endoscope includes resonance circuits (“LC circuit”) formed from power transmission coils and power-transmission-coil resonant capacitors ([0009]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with wherein the energy source comprises an LC circuit configured for a wireless power supply of the energy source as taught by Iwaisako in order to wirelessly supply electric power with a high efficiency ([0011], [0091] of Iwaisako).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nikolchev in view of Wilson and Boutoussou as applied to claim 17 above and further in view of Todd et al. (US 2006/0173245, August 3, 2006, hereinafter “Todd”).

However, Todd teaches, in an analogous field of endeavor, an LED based light source unit for an endoscope system wherein the LEDs may be overdriven (abstract).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev modified by Wilson with wherein the LED is overdriven with a peak power greater than a maximum average power to lower an average temperature of the LED, improve efficiency, and output brighter light flashes as taught by Todd in order to increase light output (abstract of Todd).

Claims 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolchev in view of Wilson.
Regarding claim 11, Nikolchev discloses a tracking system for tracking a region of interest in a subject (“devices and methods for localizing lesions and other target sites in solid tissue, such as breast tissue” col. 1, ll. 12-15), comprising: an active marker device configured to be implanted into the subject prior to a procedure for tracking a region of interest of a subject during the procedure (implantable illumination source Figs. 7, 9B and corresponding descriptions), the active marker device comprising: a light source (“light-emitting diode” col. 3, l. 45-55; also see col. 6, l. 44-52); and a switch configured to operate the light source, wherein the switch is configured to be operated in a contactless manner to remotely activate the light source during the procedure (“signal detector” col. 6, l. 44-65; “the illumination source will be associated with a power source which is remotely switchable so that the marker can be initially implanted in a non-powered or switched-off state on order to conserve power and reduce the size required for the power source. Then, when it becomes necessary to locate the marker for any reason (e.g., if the biopsy indicates that a lesion is cancerous and needs to be removed), the surgeon can then ultrasonically or otherwise signal the implanted marker to initiate illumination to permit detection.” col. 4, l. 1-15);
an optical sensor disposed exterior to the subject and configured to detect light emitted by the light source of the active marker device implanted interior to the subject and emit pulse shaped signals, and to generate information associated with a receipt of light pulses (infrared or light detector col. 3, l. 36-45); and
a processor configured to determine a position of the active marker device based on the information from the optical sensor (“optical detection may be performed using an infrared or light detector and the position of the illumination source presented or analyzed electronically” col. 3, l. 36-45).
Nikolchev fails to disclose operating the light in a pulsed mode.
However, Wilson teaches, in an analogous field of endeavor, a system comprising a catheter with a light source, such as an LED and an external detection device that detects transdermally projected light that is emitted by the light emitting means from within the patient to indicate the position of the catheter within the patient ([0018], [0019], [0022], [0031]).Wilson further teaches the light sources uses pulsed light ([0068]-[0072]; also see [0050]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with operating in a pulsed mode as taught by Wilson in order to both decrease the total light intensity needed and to facilitate detection of the flashing emitted light ([0069] of Wilson). 
Regarding claim 16, Nikolchev further discloses a medical imaging device (fluoroscopic imaging col. 7, l. 22-30).

Claims 15, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolchev in view of Wilson as applied to claim 11 above and further in view of Boutoussov.
Regarding claim 15, Nikolchev modified by Wilson discloses the limitations of claim 11 as stated above but fails to disclose wherein the light source is configured for operation in a selectable one of a plurality of different pulsed modes and wherein the switch is configured to operate the light source in the selected one of the plurality of different pulsed modes.
However, Boutoussov teaches, in an analogous field of endeavor, (medical pulsed light), a light source (“electromagnetic energy emitting device”[0011]; also see flashlamp 150, Fig. 2, re-produced below, and corresponding description) with switch (e.g. first switching transistor 120 and control device 165, Fig. 2 and corresponding description) wherein the light source is configured for operation in a selectable one of a plurality of different pulsed modes (“a plurality of presets [pulsed modes] (e.g., programmed settings for one or more of power, repetition rate, pulse duration, pulse energy, and settings for air and water as shown in Table 1) may be established. Although not shown in the table, an aspect of the present invention comprises the inclusion of pulse duration as one of the presets.” [0041]; Fig. 3 and corresponding description) and wherein the switch is configured to operate the light source in the selected one of the plurality of different pulsed modes (“Control signals 155 and 160 from a control device 165 may be applied to terminals of transistors 120 and 140 in order to enable operation of the first pulse-forming network 101 or the second pulse-forming network 102. Enabling the first pulse-forming network 101 may generate relatively short electromagnetic energy pulses, and enabling the second pulse-forming network 102 may generate relatively long electromagnetic energy pulses according to a typical mode of operation of the illustrated embodiment.” [0031]; [0040], [0041], [0044]-[0046], [0054]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with wherein the light source is configured for operation in a selectable one of a plurality of different pulsed modes and wherein the switch is configured to operate the light source in the selected one of the plurality of different pulsed modes as taught by Boutoussov in order to more efficiently and accurately adjust the operating conditions of a light source ([0044] of Boutoussov). 
Regarding claim 31, Nikolchev modified by Wilson and Boutoussov discloses the limitations of claim 15 as stated above. Nikolchev further teaches, as best understood in light of the 35 USC 112(b) rejection stated above, wherein the processor is configured to identify the active marker device based on the light pulses received by optical camera (“optical detection may be performed using an infrared or light detector and the position of the illumination source presented or analyzed electronically” col. 3, l. 36-45). Wilson further teaches wherein the processor is configured to identify the active marker device based on the selectable one of the plurality of different pulsed modes with which the light source is operated (“It is well recognized in the art that a pulsed or flashing signal of known characteristics ( pulse width, frequency, time of pulsing, etc.) can be detected and measured much more accurately and against noisier backgrounds, as compared to continuous signals. Moreover, the photodetector and light source can be frequency and time locked. This allows the optical signal when the light is `off` to be subtracted from the signal when the light is `on` prior to amplification. This dynamic subtraction of the background suppresses contribution due to room lighting, since presumably the room or background light is the same whether the transmitted near-infrared light source is `on` or `off.` This substantially improves the recognition of signal over noise.” [0070]; examiner notes that the plurality of different pulsed modes was previously taught by Boutoussov as shown above regarding the rejection of claim 15). Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nikolchev with wherein the processor is configured to identify the active marker device based on the selectable one of the plurality of different pulsed modes with which the light source is operated as taught by Wilson in order to both decrease the total light intensity needed and to facilitate detection of the flashing emitted light ([0069] of Wilson). 

Allowable Subject Matter
Claims 13, 27-30, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed over the prior art.
Regarding claim 13, the prior art of record fails to disclose or suggest “the optical sensor further comprising a single time-of-flight camera having at least three pixels configured to receive the light pulses of the active marker device emitted from the active marker device via a 
Regarding claim 27, the prior art of record fails to disclose or suggest” wherein the optical sensor comprises a time-of-flight camera” in combination with intervening limitations. 
Claims 28-30 have been indicated as allowable over the prior art of record at least due to their dependency on claim 27. 
Regarding claim 12, the prior art of record fails to disclose or suggest “wherein the optical sensor comprises at least two time-of-flight cameras configured to receive the light pulses emitted by the active marker device and generating information associated with a receipt of the light pulses; and a processor configured to determine a position of the active marker device in the interior of the subject based on a phase delay between the pulse shaped signals emitted by the time-of-flight cameras in response to the light pulses emitted by the active marker device and received by the time-of-flight cameras” in combination with intervening limitations. 
Regarding claim 19, the prior art of record fails to disclose or suggest “ at least one time-of-flight camera disposed exterior to the patient and configured to receive pulses of light that pass through the patient from the LED and output corresponding electrical pulse signals; and a processor configured to receive the corresponding electrical pulse signals from the at least one time-of-flight camera and determine a position of the active marker based on phase delays between the corresponding electrical pulse signals from the at least one time-of-flight camera” in combination with intervening limitations. 

Exemplary prior art of record US 2011/0015521 to Faul teaches using time of arrival data for light pulses of an external (i.e. not implanted) marker to track patient motion (e.g. Fig. 6, [0057], [0064]) but does not teach wherein the optical sensor comprises at least two time-of-flight cameras for receiving the light pulses emitted by the active marker device and generating information associated with a receipt of said light pulses; and a processing unit is configured to determine a position of the active marker in the interior of the subject based on a phase delay between the pulse shaped signals emitted by the time-of-flight cameras in response to the light pulses emitted by the active marker and received by the time-of-flight cameras. 
Exemplary prior art of record US 2012/0143049 to Neubauer et al. teaches using a time of flight camera to detect an implanted bone marker (e.g. Fig. 1, [0015]). However the implanted marker is not an active marker and therefore it appears that the time of flight camera system taught by Neubauer et al. operates as is well known in the art using an integrated light source in the time of flight camera rather than detecting light pulses emitted from an active marker device as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793